SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of theSecurities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [x]Filed by a Party other than the Registrant [_]Check the appropriate box:[_] Preliminary Proxy Statement [_] Soliciting Material Under Rule[_] Confidential, For Use of the 14a-12 Commission Only (as permitted by Rule 14a-6(e)(2)) [x]Definitive Proxy Statement [_] Definitive Additional Materials Aflac Incorporated (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box):[x] No fee required.[_] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing feeis calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid:[_] Fee paid previously with preliminary materials: [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid:2) Form, Schedule or Registration Statement No.: 3) Filing Party:4) Date Filed: March 19, 2010 Dear Fellow Aflac Shareholder: At Aflac, enhancing the value of your investment remains our first priority and influences every decision we make. Just as we are driven to be good stewards of your investment in Aflac, we also strive to respect the resources we use, both environmentally and financially. I am pleased to share that we have identified a way not only to reduce the paper resources we use, but also to lower our expenses while remaining true to our commitment of being responsive to you, our valued shareholders. Our proxy materials, including the Proxy Statement, Proxy, and 2009 Annual Report to Shareholders, will still be presented to you in a format that is familiar to you. However, many shareholders will now simply be accessing the materials online rather than receiving a paper copy. We strive to make these electronic documents informative, convenient and easy to access. I hope you will be able to attend the Annual Meeting of Shareholders on Monday, May 3, 2010. Whether or not you are able to attend, I encourage you to vote your shares over the Internet or by telephone in accordance with the instructions on the proxy, or complete, sign, date and promptly return your proxy as soon as possible so that your shares will be represented at the meeting. Your vote provides us with your input about the important proposals that impact our business. As fellow shareholders, each one of us at Aflac thanks you for putting your faith, confidence and resources in our company. Sincerely, Daniel P. Amos 1 NOTICE AND PROXY STATEMENT AFLAC INCORPORATEDWorldwide Headquarters 1932 Wynnton Road Columbus, GA 31999 NOTICE OF 2 SHAREHOLDERS Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to Be Held on May 3, 2010 The Annual Meeting of Shareholders of Aflac Incorporated (the “Company”) will be held on Monday, May 3, 2010, at 10:00 a.m. at the Columbus Museum (in the Patrick Theatre), 1251 Wynnton Road, Columbus, Georgia, for the following purposes, all of which are described in the accompanying Proxy Statement: 1. To elect 16 Directors of the Company to serve until the next Annual Meeting and until their successors are duly elected and qualified; 2. To consider and approve the following advisory (non-binding) proposal: “Resolved, that the shareholders approve the overall executive pay-for-performance compensation policies and procedures employed by the Company, as described in the Compensation Discussion and Analysis and the tabular disclosure regarding named executive officer compensation in this Proxy Statement.” 3. To consider and act upon the ratification of the appointment of KPMG LLP as independent registered public accounting firm of the Company for the year ending December 31, 2010. The accompanying proxy is solicited by the Board of Directors of the Company. The Proxy Statement and the Company’s Annual Report for the year ended December 31, 2009, are enclosed. The record date for the determination of shareholders entitled to vote at the meeting is February 24, 2010, and only shareholders of record at the close of business on that date will be entitled to vote at this meeting and any adjournment thereof. YOUR VOTE IS IMPORTANT! WHETHER OR NOT YOU EXPECT TO BE PRESENT AT THE MEETING, PLEASE VOTE AS PROMPTLY AS POSSIBLE SO THAT WE MAY BE ASSURED OF A QUORUM TO TRANSACT BUSINESS. YOU MAY VOTE BY USING THE INTERNET, TELEPHONE, OR BY SIGNING, DATING AND RETURNING THE PROXY MAILED TO THOSE WHO RECEIVE PAPER COPIES OF THIS PROXY STATEMENT. IF YOU ATTEND THE MEETING, YOU MAY REVOKE YOUR PROXY AND VOTE IN PERSON. By order of the Board of Directors, Joey M. Loudermilk Secretary Columbus, Georgia March 19, 2 TABLE OF CONTENTS Solicitation and Revocation of Proxy 1 Proposal 1 — Election of Directors 3 Security Ownership of Management 8 Section 16(a) Beneficial Ownership Reporting Compliance 8 Corporate Governance 9 Board and Committees 11 Compensation Discussion and Analysis 13 Compensation Committee Report 26 2009 Summary Compensation Table 27 2009 Grants of Plan-Based Awards 30 2009 Outstanding Equity Awards at Fiscal Year-End 32 2009 Option Exercises and Stock Vested 34 Pension Benefits 34 Nonqualified Deferred Compensation 36 Potential Payments Upon Termination or Change in Control 37 Director Compensation 43 Related Person Transactions 44 Equity Compensation Plan Information 45 Audit Committee Report 46 Proposal 2 — Advisory Vote on Executive Pay-for-Performance Compensation 47 Proposal 3 — Ratification of Appointment of Independent Registered Public Accounting Firm 47 3 AFLAC INCORPORATED PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS TO BE HELD MONDAY, MAY 3, 2010 SOLICITATION AND REVOCATION OF PROXY This Proxy Statement is furnished to shareholders in connection with the solicitation of proxies by the Board of Directors of the Company for use at the Annual Meeting of Shareholders to be held on Monday, May 3, 2010, and any adjournment thereof, for the purposes set forth in the accompanying Notice of Annual Meeting of Shareholders and described in detail herein. The meeting will be held at 10 a.m. at the Columbus Museum (in the Patrick Theatre), 1251 Wynnton Road, Columbus, Georgia. All properly executed proxies returned to the Company will be voted in accordance with the instructions contained thereon. With respect to proxies returned to the Company with no voting instructions indicated, the proxies will be voted FOR the election of all Director nominees named in this Proxy Statement, and FOR approval of each other proposal set forth in the Notice of Meeting, and according to the discretion of the proxy holders on any other matters that may properly come before the meeting or any postponement or adjournment thereof.
